Case 1:18-cv-00233-PAB-NYW Document 226 Filed 09/29/20 USDC Colorado Page 1 of 15




                         IN THE UNITED STATES DISTRICT COURT
                             FOR THE DISTRICT OF COLORADO
                               Chief Judge Philip A. Brimmer

   Civil Action No. 18-cv-00233-PAB-NYW

   ROBERT JW McCLELAND,

          Plaintiff,

   v.

   RICK RAEMISCH,
   RENAE JORDAN,
   SUSAN TIONA,
   DEBORAH BORREGO,
   JOANNE McGREW, and
   DAYNA JOHNSON,

        Defendants.
   _____________________________________________________________________

                                   ORDER
   _____________________________________________________________________

          This matter is before the Court on the Recommendation of United States

   Magistrate Judge and Order [Docket No. 215] filed on April 23, 2020. Magistrate Judge

   Nina Y. Wang recommends that Defendant Joanne McGrew’s Motion for Summary

   Judgment [Docket No. 169] and CDOC Defendants’ Motion for Summary Judgment

   [Docket No. 176] 1 be granted. Plaintiff filed objections to the magistrate judge’s

   recommendation on May 8, 2020. Docket No. 220. On May 15, 2020, defendant

   McGrew filed a response to plaintiff’s objections, Docket No. 221, and the CDOC

   defendants filed a response on May 26, 2020. Docket No. 222. Plaintiff replied to

          1
           “CDOC defendants” collectively refers to defendants Rick Raemisch, Renae
   Jordan, Susan Tiona, Deborah Borrego, and Dayna Johnson. See Docket No. 176 at
   1.
Case 1:18-cv-00233-PAB-NYW Document 226 Filed 09/29/20 USDC Colorado Page 2 of 15




   defendant McGrew’s response on May 28, 2020, Docket No. 223, but di d not reply to

   the CDOC defendants’ response.

   I. BACKGROUND

          The background facts have been set forth in the magistrate judge’s

   recommendation and will not be repeated here except as relevant to resolving plaintiff’s

   objections. Plaintiff is currently incarcerated at the Buena Vista Correctional Complex

   in Buena Vista, Colorado. Docket No. 65 at 2. W hile incarcerated, he has sought

   medical treatment for chronic Hepatitis-C and sought medical treatment from the

   Colorado Department of Corrections (“CDOC”). Docket No. 215 at 6, ¶ 1. On February

   28, 2019, plaintiff filed his Fifth Amended Complaint, alleging that the CDOC

   “intentionally delays necessary medical care for chronic hepatitis C infection (HCV) to

   its prisoners by promulgation of its Clinical Standards and Procedures for Hepatitis C

   Evaluation, Management, and Treatment.” Docket No. 65 at 4. Plaintiff alleges in his

   complaint that “[t]he unconstitutional policy and the deliberate indifference to [plaintiff’s]

   serious medical need for treatment, has [led] to substantial pain, permanent loss of

   kidney function, shortened life span, and emotional distress.” Id. The magistrate judge

   and the parties have interpreted plaintiff’s claim as a deliberate indifference claim

   under the Eighth Amendment. See Docket No. 215 at 2; 2 Docket No. 169 at 5; Docket

   No. 176 at 3; Docket No. 197 at 8.

          2
            Specifically, the magistrate judge interpreted plaintiff’s complaint as “asserting
   two distinct Eighth Amendment deliberate indifference claims pursuant to § 1983: (1) a
   challenge to the [CDOC] Policy against Defendants Raemisch, Jordan, and Tiona . . .
   and (2) a challenge to [plaintiff’s] medical care against Defendants McGrew, Tiona,
   Borrego, and Johnson.” Docket No. 215 at 2-3.

                                                 2
Case 1:18-cv-00233-PAB-NYW Document 226 Filed 09/29/20 USDC Colorado Page 3 of 15




          Defendant McGrew and the CDOC defendants moved for summary judgment on

   November 11, 2019 and November 27, 2019, respectively. See Docket No. 169 and

   Docket No. 176. The magistrate judge recommends that both motions for summary

   judgment be granted and that plaintiff’s claims be dismissed with prejudice. Docket No.

   215 at 31. Specifically, the magistrate judge concluded that plaintiff could not survive

   summary judgment because he could not establish either of the two prongs required to

   succeed on an Eighth Amendment deliberate indifference claim: (1) that plaintiff

   suffered from an objectively serious medical need, and (2) that defendants were

   subjectively aware of the serious medical need and recklessly disregarded it. Id. at 14.

   II. LEGAL STANDARD

          Summary judgment is warranted under Federal Rule of Civil Procedure 56 when

   the “movant shows that there is no genuine dispute as to any material fact and the

   movant is entitled to judgment as a matter of law.” Fed. R. Civ. P. 56(a); see Anderson

   v. Liberty Lobby, Inc., 477 U.S. 242, 248-50 (1986). A disputed fact is “material” if

   under the relevant substantive law it is essential to proper disposition of the claim.

   Wright v. Abbott Labs., Inc., 259 F.3d 1226, 1231-32 (10th Cir. 2001). Only disputes

   over material facts can create a genuine issue for trial and preclude summary

   judgment. Faustin v. City & Cty. of Denver, 423 F.3d 1192, 1198 (10th Cir. 2005). An

   issue is “genuine” if the evidence is such that it might lead a reasonable jury to return a

   verdict for the nonmoving party. Allen v. Muskogee, 119 F.3d 837, 839 (10th Cir.

   1997). Where “the moving party does not bear the ultimate burden of persuasion at

   trial, it may satisfy its burden at the summary judgment stage by identifying a lack of


                                                3
Case 1:18-cv-00233-PAB-NYW Document 226 Filed 09/29/20 USDC Colorado Page 4 of 15




   evidence for the nonmovant on an essential element of the nonmovant’s claim.”

   Bausman v. Interstate Brands Corp., 252 F.3d 1111, 1115 (10th Cir. 2001) (quoting

   Adler v. Wal-Mart Stores, Inc., 144 F.3d 664, 671 (10th Cir. 1998) (internal quotation

   marks omitted)). “Once the moving party meets this burden, the burden shifts to the

   nonmoving party to demonstrate a genuine issue for trial on a material matter.”

   Concrete Works of Colo., Inc. v. City & Cty. of Denver, 36 F.3d 1513, 1518 (10th Cir.

   1994) (citing Celotex Corp. v. Catrett, 477 U.S. 317, 325 (1986)). The nonmoving party

   may not rest solely on the allegations in the pleadings, but instead must designate

   “specific facts showing that there is a genuine issue for trial.” Celotex, 477 U.S. at 324;

   see Fed. R. Civ. P. 56(e). “To avoid summary judgment, the nonmovant must establish,

   at a minimum, an inference of the presence of each element essential to the case.”

   Bausman, 252 F.3d at 1115 (citation omitted). When reviewing a motion for summary

   judgment, a court must view the evidence in the light most favorable to the non-moving

   party. Id.; see McBeth v. Himes, 598 F.3d 708, 715 (10th Cir. 2010).

          When reviewing a magistrate judge’s recommendation on a dispositive motion,

   the Court must “determine de novo any part of the magistrate judge’s disposition that

   has been properly objected to.” Fed. R. Civ. P. 72(b)(3). An objection is “proper” if it is

   both timely and specific. United States v. One Parcel of Real Prop. Known as 2121

   East 30th St., 73 F.3d 1057, 1059 (10th Cir. 1996). To be sufficiently specific, an

   objection must “enable[] the district judge to focus attention on those issues – factual

   and legal – that are at the heart of the parties' dispute.” See id. (quoting Thomas v.

   Arn, 474 U.S. 140, 147 (1985)). Because plaintiff is proceeding pro se, the Court


                                                4
Case 1:18-cv-00233-PAB-NYW Document 226 Filed 09/29/20 USDC Colorado Page 5 of 15




   construes his filings liberally without serving as his advocate. See Hall v. Bellmon, 935

   F.2d 1106, 1110 (10th Cir. 1991).

   III. ANALYSIS

          The Eighth Amendment’s ban on cruel and unusual punishment is violated if a

   defendant’s “deliberate indifference to serious medical needs of prisoners constitutes

   the unnecessary and wanton infliction of pain.” Self v. Crum, 439 F.3d 1227, 1230

   (10th Cir. 2006) (quoting Estelle v. Gamble, 429 U.S. 97, 104 (1976)). A claim for

   deliberate indifference has both an objective and a subjective component. To satisfy

   the objective component, a prisoner must demonstrate that his medical need is

   “objectively, sufficiently serious.” Farmer v. Brennan, 511 U.S. 825, 834 (1994). A

   medical need is sufficiently serious if “it is one that has been diagnosed by a physician

   as mandating treatment or one that is so obvious that even a lay person would easily

   recognize the necessity for a doctor's attention.” Hunt v. Uphoff, 199 F.3d 1220, 1224

   (10th Cir. 1999) (citation omitted). To satisfy the subjective component, a prisoner

   must demonstrate that the defendant acted with a “sufficiently culpable state of mind.”

   Farmer, 511 U.S. at 834. “‘[D]eliberate indifference’ is a stringent standard of fault.”

   Bd. of Cty. Comm'rs v. Brown, 520 U.S. 397, 410 (1997). “A showing of simple or even

   heightened negligence will not suffice.” Id. at 407; see also Giron v. Corrs. Corp. of

   Am., 191 F.3d 1281, 1286 (10th Cir. 1999). Instead, the defendant must “know[] of and

   disregard[] an excessive risk to inmate health or safety.” Farmer, 511 U.S. at 837.

   That is, “the official must both be aware of facts from which the inference could be

   drawn that a substantial risk of serious harm exists, and he must also draw the


                                                5
Case 1:18-cv-00233-PAB-NYW Document 226 Filed 09/29/20 USDC Colorado Page 6 of 15




   inference.” Id.

           Plaintiff raises the following objections to the magistrate judge’s order: (1) the

   magistrate judge erred in finding that plaintiff had failed to offer a witness competent to

   interpret his medical records or scientific literature because the magistrate judge had

   previously denied plaintiff’s request for appointment of an expert witness, Docket No.

   220 at 1-3; (2) the magistrate judge erred in refusing to take judicial notice of his

   chronic kidney disease, id. at 3-4; (3) the magistrate judge erred in concluding that

   plaintiff had failed to establish the objective component of his deliberate indifference

   claim, id. at 4-5; and (4) the magistrate judge erred in determining that plaintiff had

   failed to establish the subjective component of his deliberate indifference claim. Id. at

   5-11.

           A. Appointing an Expert Witness

           Plaintiff states that the “crux of [his] objection to the Magistrate’s

   recommendation stems from the [magistrate judge’s] determination that ‘Plaintiff . . .

   fails to offer any witness competent to interpret his medical records or the scientific

   literature,’” and the magistrate judge’s conclusion that plaintiff “‘fails to demonstrate the

   requisite expertise to interpret these documents himself or to offer rebuttal opinions to

   Defendant Tiona and Dr. Maul.’” Docket No. 220 at 1 (quoting Docket No. 215 at 5

   n.3). Plaintiff asserts that this ruling was erroneous because the magistrate judge

   previously denied plaintiff’s motion to appoint an expert witness. Id. at 2. According to

   plaintiff, “[t]he medical nature of this claim should have made it apparent that [plaintiff]

   would need an expert” to interpret plaintiff’s medical records. Id. at 2-3.


                                                  6
Case 1:18-cv-00233-PAB-NYW Document 226 Filed 09/29/20 USDC Colorado Page 7 of 15




          Plaintiff’s objection is, in essence, a challenge to the magistrate judge’s previous

   ruling that the appointment of an expert witness in this case was not necessary. See id.

   at 2. In addition, plaintiff appears to challenge the magistrate judge’s denial of

   plaintiff’s request for appointment of counsel. See id. at 3 (requesting that the Court

   “reconsider [the] denial of the appointment of counsel and request volunteer counsel

   for him”); see also Docket No. 143 (magistrate judge denying plaintiff’s fourth motion for

   appointment of counsel).

          Because plaintiff did not object to any of the magistrate’s orders denying his

   motions to appoint an expert witness, and because the Court has already overruled

   plaintiff’s objection to the magistrate judge’s first denial of appointment of counsel, see

   Docket No. 54, plaintiff’s belated objections are not properly before the Court. See

   Fed. R. Civ. P. 72(a) (“A party may serve and file objections to [a non-dispositive] order

   within 14 days after being served with a copy. A party may not assign as error a defect

   in the order not timely objected to.”). However, for purposes of completeness, the

   Court addresses plaintiff’s expert-based objection and finds that the magistrate judge

   did not err in denying plaintiff’s motion to appoint an expert witness.

          “Rule 706(a) of the Federal Rules of Evidence authorizes the district court to

   appoint an expert witness.” Patel v. United States, 399 F. App’x 355, 359 (10th Cir.

   2010) (unpublished). However, “courts rarely exercise this power.” Rachel v. Troutt,

   820 F.3d 390, 397 (10th Cir. 2016). “[T]he purpose of Rule 706 is to assist the court in

   evaluating contradictory or complex evidence or issues. It is not designed to aid a

   party’s prosecution of his own case.” McClendon v. City of Albuquerque, 2015 WL


                                                7
Case 1:18-cv-00233-PAB-NYW Document 226 Filed 09/29/20 USDC Colorado Page 8 of 15




   13667177, at *4 (D.N.M. Oct. 13, 2015). “In the absence of ‘complex scientific

   evidence or complex issues,’ the circuit courts have held that a district court does not

   abuse its discretion in declining to appoint an expert pursuant to Rule 706.” Johnson v.

   Kellison, No. 18-cv-02112-RM-KLM, 2019 WL 5894185, at 2 (D. Colo. Nov. 8, 2019)

   (citing cases).

          Although the underlying issue in this case involves the adequacy of plaintiff’s

   medical care, which necessarily requires the use and analysis of medical records, the

   Court does not find that the issues are so complex as to require a medical expert to

   assist the Court, particularly where defendants have submitted declarations from

   physicians explaining plaintiff’s medical records, his medical conditions, and his course

   of treatment. See Rachel, 820 F.3d at 398 (holding that district court did not abuse its

   discretion in declining to appoint expert witness where “the nature of [the plaintiff’s]

   underlying claim,” which was a deliberate indifference in medial treatment claim, was

   “not sufficiently complicated to require an independent medical expert”); see also

   Ledford v. Sullivan, 105 F.3d 354, 359 (7th Cir. 1997) (finding no error in decision to

   not appoint expert in medical treatment deliberate indifference case because

   “determining deliberate indifference was not so complicated that an expert was

   required to establish [the plaintiff’s] case”). While plaintiff asserts that he needs an

   expert witness to rebut the defendants’ arguments concerning the adequacy of his

   care, “it cannot follow that a court must therefore appoint an expert under Rule 706

   whenever there are allegations of medical malpractice.” Rachel, 820 F.3d at 398. The

   Court finds no error in the magistrate judge’s denial of the appointment of an expert and


                                                8
Case 1:18-cv-00233-PAB-NYW Document 226 Filed 09/29/20 USDC Colorado Page 9 of 15




   will overrule plaintiff’s objection.

          B. Judicial Notice

          Plaintiff argues that the magistrate judge erred when she did not take judicial

   notice of his chronic kidney disease, “which could have been accurately and readily

   determined from the sources [plaintiff] provided, whose accuracy cannot reasonably be

   questioned,” and from which a reasonable jury could have concluded that plaintiff’s

   kidneys are not “normal functioning.” Docket No. 220 at 3-4. Instead, plaintiff argues,

   the magistrate judge “chose to exclusively accept the defendant[s’] medical

   conclusions.” Id. at 3. However, plaintiff did not request that the magistrate judge take

   judicial notice of any documents in either of his responses to defendants’ motions for

   summary judgment. See Docket No. 183; Docket No 197. Thus, the Court declines to

   consider plaintiff’s objection that the magistrate judge erred by not taking “judicial

   notice” of chronic kidney disease. See Goodloe v. U.S. Parole Comm’n, No. 06-cv-

   00212-CMA-BNB, 2008 WL 5156447, at *1 (Dec. 8, 2008); see also Parks v. Persels &

   Assocs., LLC, 509 B.R. 345, 357 (D. Kan. 2014) (“Generally, courts do not consider

   new arguments and new evidence raised in objections to a magistrate judge's report

   and recommendation that were not raised, and thus were not considered, by the

   magistrate judge.”) (quotation omitted). In any event, the magistrate judge did not err

   by not taking judicial notice of “the definition of and ranges for the different grades of

   [chronic kidney disease],” as set out in medical literature submitted by plaintiff. Docket

   No. 220 at 3-4. See Mack v. Friedman, 2008 WL 11439337, at *10 n.2 (N.D. Cal. Mar.

   5, 2008) (“Mack’s request that the court take judicial notice of the two articles is denied


                                                 9
Case 1:18-cv-00233-PAB-NYW Document 226 Filed 09/29/20 USDC Colorado Page 10 of 15




    because the articles and statements therein are not facts not subject to reasonable

    dispute that qualify for judicial notice under Federal Rule of Evidence 201. The articles

    also are inadmissible hearsay and are excluded under Federal Rules of Evidence 801

    and 802. Mack’s own interpretation of those articles and opinion about the appropriate

    care for his injury is not competent evidence because he has not shown he has any

    medical expertise.”). The Court finds no merit in plaintiff’s objection, which is not

    properly before the Court, and finds that there is “no clear error on the face of the

    record.” Fed. R. Civ. P. 72(b), Advisory Committee Notes.3

           C. Objective Component

           In her recommendation, the magistrate judge found that plaintiff had failed to

    establish the necessary objective component of his deliberate indifference claim.

    Docket No. 215 at 19. Specifically, the magistrate judge concluded, inter alia, that

    plaintiff’s “intermittent complaints of diffuse body and renal pain do not demonstrate

    substantial pain for purposes of the objective component of a deliberate indifference

    claim.” Docket No. 215 at 17. Plaintiff objects to this conclusion. Docket No. 220 at 4.

    He argues that his diffuse body pain and renal pain are debilitating, and asserts that he

    provided “objectively serious” evidence that he experienced severe complications

    resulting from his chronic Hepatitis-C. Id. at 4-5. He states that his conditions “cause[]

    muscle pain, joint pain, bone pain, along with uremic encephalopathy

    (dizziness/confusion),” which constitutes pain and suffering. Id. at 4. The CDOC

           3
             This standard of review is something less than a “clearly erroneous or contrary
    to law” standard of review, Fed. R. Civ. P. 72(a), which in turn is less than a de novo
    review. Fed. R. Civ. P. 72(b).

                                                10
Case 1:18-cv-00233-PAB-NYW Document 226 Filed 09/29/20 USDC Colorado Page 11 of 15




    defendants respond that, “[b]ecause Plaintiff did not suffer a life-threatening event, or

    pain which incapacitated him, the Magistrate Judge’s finding that Plaintiff failed to

    demonstrate substantial pain for purposes of the objective component of a deliberate

    indifference claim was proper.” Docket No. 222 at 7.

           An inmate’s medical needs can be “sufficiently serious” to satisfy the objective

    component of a deliberate indifference claim if “the condition results in substantial

    pain.” Perotti v. Serby, 786 F. App’x 809, 814 (10th Cir. 2019) (unpublished); see also

    Sealock v. Colorado, 218 F.3d 1205, 1210 (10th Cir. 2000) (quoting Wilson v. Seiter,

    501 U.S. 294, 297 (1991)) (“The Eighth Amendment forbids ‘unnecessary and wanton

    infliction of pain.’”); Garrett v. Stratman, 254 F.3d 946, 950 (10th Cir. 2001) (stating that

    the objective prong can be satisfied by a showing of “considerable pain”). “For

    example, when the pain lasts hours or days prior to treatment, the condition may be

    considered sufficiently serious.” Perotti, 786 F. App’x at 814. Thus, the Court rejects

    the CDOC defendants’ contention that, in order for pain to be sufficiently serious to

    satisfy the objective component, the pain must incapacitate the inmate or be related to

    a life-threatening event.

           However, the Court finds no error in the magistrate judge’s conclusion that

    plaintiff has failed to establish a genuine issue of material fact as to whether he

    suffered substantial pain for purposes of his deliberate indifference claim. Construing

    the facts in the light most favorable to plaintiff, and reading plaintiff’s summary

    judgment responses liberally, plaintiff sets forth no disputed facts demonstrating the

    extent of his pain so as to find that plaintiff suffered from “substantial” pain to which


                                                 11
Case 1:18-cv-00233-PAB-NYW Document 226 Filed 09/29/20 USDC Colorado Page 12 of 15




    defendants were deliberately indifferent. At best, plaintiff asserts that it is disputed

    “[w]hether [plaintiff’s] complaints of pain, as documented in his medical records, are

    sparse.” Docket No. 197 at 4, ¶ 19. In addi tion, in the argument sections of his

    responses, plaintiff states that (1) his chronic kidney disease and Sjogren’s Syndrome

    “cause considerable pain,” Docket No. 183 at 4; (2) he was diagnosed with a pain

    disorder in September 2018, id. at 3; and (3) “Sjogren’s Syndrome has been causing

    many of [plaintiff’s] painful symptoms.” Docket No. 197 at 12. In support of his

    contention that he suffered “considerable pain” from his chronic kidney disease and

    Sjogren’s Syndrome, plaintiff points to a print-out from Mayo Clinic website stating that

    Sjogren’s Syndrome may cause “[j]oint pain, swelling, and stiffness,” Docket No. 183 at

    43; and a log of his medical kites (requests for medical attention) which demonstrate

    that he made the following complaints of pain: (1) “pain in the bladder/groin area –

    trouble urinating” on January 31, 2018; (2) “My kidneys hurt and I have pain in my groin

    . . . my urine burns” on February 16, 2018; (3) “pain in kidneys/[b]ladder” on April 3,

    2018; and (4) “shooting pain in my head (10-20 seconds)” on May 12, 2018. Docket

    No. 197-1 at 114. However, this evidence – excerpts from medical literature and

    conclusory notations in plaintiff’s medical records that he was suffering from pain

    without information regarding the severity of the pain or the extent of the pain – is

    insufficient to create a genuine dispute of material fact that plaintiff was suffering from

    substantial pain to which defendants were deliberately indifferent. See Southway v.

    Central Bank of Nigeria, 149 F. Supp. 2d 1268, 1274 (D. Colo. 2001) (“Unsupported

    allegations without ‘any significant probative evidence tending to support the complaint’


                                                 12
Case 1:18-cv-00233-PAB-NYW Document 226 Filed 09/29/20 USDC Colorado Page 13 of 15




    are insufficient” to defeat summary judgment) (quotation omitted); compare Sealock,

    218 F.3d at 1210 (genuine issue of material fact as to objective component of

    deliberate indifference claim where there was evidence that plaintiff “suffered from

    severe chest pain which he reasonable believed was caused by a heart attack,” which

    lasted “several hours,” because the pain was “sufficiently serious to require prompt

    medical attention”); Perotti, 786 F. App’x at 814 (finding genuine issue of fact where the

    evidence demonstrated that plaintiff experienced “intense” and “excruciating” pain for

    five days after breaking his arm in two places); Al-Turki v. Robinson, 762 F.3d 1188,

    1193 (10th Cir. 2014) (genuine issue of fact where the evidence demonstrated that

    plaintiff’s “pain was so severe that he collapsed, vomited, and believed he was dying”

    and where “[t]his severe pain and fear of death lasted for several hours.”). “[N]ot every

    twinge of pain suffered as the result of delay in medical care is actionable.” Sealock,

    218 F.3d at 1210. Because the Court finds no genuine dispute as to the substantiality

    of plaintiff’s pain, the Court will overrule plaintiff’s objection.

           D. Subjective Component

           Because plaintiff failed to demonstrate that a genuine issue of material fact

    exists as to the objective component of his deliberate indifference claim, defendants

    are entitled to summary judgment. See Mata v. Saiz, 427 F.3d 745, 752 (10th Cir.

    2005) (“[I]n order for [the plaintiff] to avoid summary judgment on her Eighth

    Amendment claims, [he] was required to set forth facts demonstrating that [his] medical

    need was objectively sufficiently serious, and that defendants’ delay in meeting that

    need caused [him] substantial harm.”). However, despite the magistrate judge’s finding


                                                    13
Case 1:18-cv-00233-PAB-NYW Document 226 Filed 09/29/20 USDC Colorado Page 14 of 15




    as to plaintiff’s failure to establish the objective component of a deliberate indifference

    claim, the magistrate judge analyzed, “for the sake of completeness,” whether plaintiff

    could satisfy the subjective component. Docket No. 215 at 19. The magistrate judge

    concluded that plaintiff could not. Id.

           Plaintiff raises several objections to the magistrate judge’s conclusion that

    plaintiff cannot establish the subjective prong of a deliberate indifference claim. See

    Docket No. 220 at 5-11. However, because the Court concludes that, regardless of the

    magistrate judge’s analysis on the subjective component, defendants are entitled to

    summary judgment, the Court declines to address plaintiff’s objections to the magistrate

    judge’s findings on the subjective component. For this reason, the Court will not accept

    – as moot – this portion of the magistrate judge’s recommendation.

    IV. CONCLUSION

           For these reasons, it is

           ORDERED that the Recommendation of United States Magistrate Judge and

    Order [Docket No. 215] is ACCEPTED IN PART as set forth in this order. It is further

           ORDERED that Defendant Joanne McGrew’s Motion for Summary Judgment

    [Docket No. 169] is GRANTED. It is further

           ORDERED that the CDOC Defendants’ Motion for Summary Judgment [Docket

    No. 176] is GRANTED. It is further




                                                 14
Case 1:18-cv-00233-PAB-NYW Document 226 Filed 09/29/20 USDC Colorado Page 15 of 15




         ORDERED that this case is closed.


         DATED September 29, 2020.

                                  BY THE COURT:


                                  ____________________________
                                  PHILIP A. BRIMMER
                                  Chief United States District Judge




                                             15
